      Case: 1:19-cv-03978 Document #: 119 Filed: 09/11/20 Page 1 of 4 PageID #:1485




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 NEW NGC, INC. d/b/a National Gypsum                   )
 Company, NGC INDUSTRIES, LLC, and                     )
 NATIONAL GYPSUM PROPERTIES, LLC,                      )
                                                       )   Case No. 1:19-CV-03978
            Plaintiffs,                                )
                                                       )   Judge John F. Kness
 v.                                                    )
                                                       )   Mag. Judge Gabriel A. Fuentes
 Alpinebay, Inc.,                                      )
                                                       )
            Defendant.                                 )

                                     JOINT STATUS REPORT

           Pursuant to the Court’s Order dated May 21, 2020 (Dkt. #105), the parties hereby submit

the following joint status report.

      I.      Progress of Expert Discovery

           The parties have been diligently working on expert discovery. The following summarizes

the progress of expert discovery since the last Joint Status Report filed with the Court on May 6,

2020 (Dkt. #103):

           6/19/2020: Plaintiffs served Plaintiffs’ Expert Disclosures pursuant to Fed. R. Civ. P.

26(a)(2) along with expert reports from three experts.

           7/20/2020: Defendant served Defendant’s Expert Disclosures pursuant to Fed. R. Civ. P.

26(a)(2) along with three rebuttal expert reports.

           8/04/2020 – 08/14/2020: Defendant deposed Plaintiffs’ three experts.

           9/10/2020: Plaintiffs deposed one of Defendant’s experts.

           9/15/2020 – 9/17/2020: Plaintiffs are scheduled to depose Defendant’s remaining two

experts.



                                                   1
   Case: 1:19-cv-03978 Document #: 119 Filed: 09/11/20 Page 2 of 4 PageID #:1486




          Pursuant to the Court’s current discovery schedule, the deadline for the close of expert

discovery is September 18, 2020.

          The parties do not anticipate any issues through the close of expert discovery.

   II.       Status of Briefing of Any Unresolved Motions

          There are no presently pending motions.

   III.      Status of Settlement Discussions

          On August 18, 2020 and September 4, 2020, counsel for the parties discussed a construct

for potential settlement of the case. Additional discussions are needed to determine if this construct

may be viable for further negotiations, and counsel expect to continue those discussions in the

coming days/weeks. In light of these discussions, the parties believe mediation may possibly be

useful to facilitate settlement negotiations if settlement negotiations proceed positively in the next

several weeks.




                                                    2
   Case: 1:19-cv-03978 Document #: 119 Filed: 09/11/20 Page 3 of 4 PageID #:1487




Dated: September 11, 2020


Respectfully submitted,                        Respectfully submitted,

/s/ John J. Tully, Jr.                         /s/ Eric Menhart

John J. Tully, Jr. (6226266)                   Eric Menhart, Esq.
Tully & Associates                             Lexero Law
33 N. Dearborn Street                          316 F St NE, Suite 101
Suite 2450                                     Washington, DC 20002
Chicago, IL 60602                              Eric.menhart@lexero.com
(312) 917-2400
Email: jtully@tullyassoc.com                   Counsel for Defendant

Kathryn G. Cole (pro hac vice)
N.C. State Bar No. 39106
J. Mark Wilson (pro hac vice)
N.C. State Bar No. 25763
MOORE & VAN ALLEN PLLC
Bank of America Corporate Center
100 North Tryon Street, Suite 4700
Charlotte, North Carolina 28202
(704) 331-1000
(704) 331-1159 (facsimile)
E-mail: katecole@mvalaw.com
E-mail: markwilson@mvalaw.com

Counsel for Plaintiffs




                                         3
   Case: 1:19-cv-03978 Document #: 119 Filed: 09/11/20 Page 4 of 4 PageID #:1488




                               CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of the foregoing was served upon
Defendant’s counsel on September 11, 2020, via the Court’s CM/ECF filing system.



                                                         /s/ John J. Tully, Jr.




CHAR2\2318944v1
